DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 06/23/2022 has been entered.  Claims 1-5, 7-11, and 16-20 remain pending in the application.  Claims 6 and 12-15 have been cancelled.  Newly submitted drawings are accepted.  

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Schlüter et al. (U.S. 8,277,187) and Morgan et al. (US 2018/0135525 A1).
	Regarding claim 1, Applicant’s arguments submitted on 06/23/2022 with respect to the newly amended limitations are persuasive (see p.8-9).  The prior art of record fails to disclose or suggest wherein at 70% span, a point at the leading edge in the partially swept leading edge region is at 0% of a mean camber line in the streamwise direction, and at 80% span, a second point at the leading edge in the partially swept leading edge region is between 1% to 7% with respect to the mean camber line at 70% span in the streamwise direction.
	Claims 2-5 and 7-10 are allowable, as they are dependent on claim 1.
	Claim 11 is allowable for the same reasons set forth as in claim 1 above.
	Claims 16-20 are allowable, as they are dependent on claim 11.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        07/07/2022